Citation Nr: 0919205	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  98-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
medial meniscectomy and excision of Baker's cyst for 
popliteal space of the right knee, rated as 20 percent 
disabling from May 30, 1997, to April 20, 1999.

2.  Entitlement to an increased evaluation for status post 
medial meniscectomy and excision of Baker's cyst for 
popliteal space of the right knee, rated as 20 percent 
disabling from June 1, 1999, to November 14, 2005.

3.  Entitlement to an increased evaluation for status post 
medial meniscectomy and excision of Baker's cyst for 
popliteal space of the right knee, rated as 30 percent 
disabling since November 14, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
January 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The appellant subsequently proffered 
testimony before the undersigned Veterans Law Judge (VLJ) in 
Cleveland in November 1998.  A transcript of that hearing was 
produced and has been included in the claims folder for 
review.  The issues originally on appeal involved increased 
ratings claims for a lower back disability and a right knee 
disorder.  

It appears from the record that the Board then issued a 
Decision/Remand.  The date of that action is unknown but 
occurred in 1999.  From a review of the letters sent from the 
RO, it appears that the Board granted the appellant's request 
for an increased evaluation for a lower back disability and 
remanded the other issue involving the right knee.  The 
purpose of the remand appears to have been to obtain 
additional medical treatment records.  The record then shows 
that the appellant underwent surgery on his right knee.  This 
occurred in the spring of 1999.  As a result of that surgery, 
the appellant was awarded a temporary total rating of 100 
percent.  The effective date of that rating was April 20, 
1999, and extended until June 1, 1999.  Prior to and after 
the temporary total rating, the disability rating assigned 
for the right knee disability was 10 percent.  

The claim was subsequently returned to the Board for action.  
The Board, in March 2003, determined that further development 
was required to properly evaluate the appellant's claim for 
an increased evaluation for a right knee disability.  The 
Board began to undertake additional development with regard 
to this issue pursuant to 38 C.F.R. § 19.9(a)(2)).  However, 
during the course of the development, the United States Court 
of Appeals for the Federal Circuit invalidated provisions of 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  These provisions allowed the Board to 
develop evidence and take action to correct a missing or 
defective VCAA duty to notify letter as required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, the 
claim was remanded to the RO in September 2003.

After appropriate development, the RO issued a rating 
decision in April 2005 that increased the appellant's 
disability rating from 10 percent to 20 percent for the 
period of May 30, 1997, through April 19, 1999.  Pursuant to 
the convalescent ratings provision of 38 C.F.R. § 4.30, the 
appellant received a 100 percent disability rating from April 
20, 1999, through May 30, 1999, after his arthroscopic 
surgery and debridement of the right knee.  Effective June 1, 
1999, the appellant's disability rating reverted to 20 
percent.  Because this increase was for less than the maximum 
benefit available, the case was returned to the Board for 
further appellate review.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In September 2006, the Board again remanded for 
due process concerns.  In October 2006, the RO increased the 
appellant's disability rating to 30 percent, effective 
November 14, 2005.  The case was subsequently returned to the 
Board for further appellate review.  See id.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.




REMAND

During the long course of this appeal, the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, 
issued Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
discussed what the VA must do in order to be compliant with 
the Veterans Claims Assistance Action of 2000 (VCAA).  In 
order to satisfy the VCAA duty to notify requirements for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1)  that the Secretary notify the 
claimant that, to substantiate a claim, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life;

(2)  if the Diagnostic Code under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant;

(3)  the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life;

(4)  the notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

The appellant was provided with VCAA notice with respect to 
his increased rating claim.  The most recent notice was 
provided by the Appeals Management Center (AMC) in March 
2007.  Nevertheless, the notice was general in nature and a 
review of that letter (and the other VCAA-type letters sent 
before it) suggests that it does not satisfy the first, 
second, third, and fourth requirements set out above.  The 
letter does not break down what the appellant would need to 
proffer in order to prevail on his claim for the different 
stages of his ratings.  Moreover, the letters provided by the 
RO/AMC and even the previous actions by the Board have not 
indicated that this is a "staged" rating claim and the 
possibility for the appellant to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007) [holding, "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."]  Because the appellant has not been 
provided with this information, the claim must once again be 
returned to the RO/AMC for action.  It is further noted that 
because this is a claim involving staged ratings, the issue 
on appeal has been trifurcated to more accurately reflect the 
rating periods and the disability evaluations assigned for 
those periods.  

Additionally, as a result of the Board's last remand action, 
a portion of the appellant's private medical treatment 
records were obtained.  A review of those records indicates 
that the appellant had total right knee replacement.  It 
appears that this replacement occurred sometime in June 2008.  
Although the AMC/RO was made aware of this surgery, it did 
not obtain all of the appellant's medical records concerning 
that surgery.  Moreover, it did not make a determination as 
to whether a temporary total rating should be assigned for 
any period in 2008.  As this has a direct impact on the 
issues now before the Board, the case must be returned to the 
RO/AMC so that a determination can be made as to whether a 
temporary total rating should be assigned.  

Additionally, it is possible for a appellant to have separate 
and distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a appellant 
with a service-connected facial injury sought an increased 
rating, the appellant's disability was to be properly 
assigned compensable ratings under separate codes for 
disfigurement, tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating. In 
addition, a separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59 
(2001).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).

Yet, even though the Board is bound by the OGC opinion, it 
does not appear that the appellant has been informed of this 
possibility.  Moreover, upon reviewing the supplemental 
statements of the case (SSOCs) that have been issued in 
conjunction with this appeal, that the RO has made a 
determination as to whether separate ratings should be 
assigned for any time during this appeal.  This seems to be 
prejudicial to the appellant and as such, the claim is 
returned to the RO/AMC so that a determination may be made as 
to whether separate ratings should be assigned.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should provide to the 
appellant all notification action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to the increased ratings claims.  The 
notice should conform to the requirements 
of Vazquez-Flores v Peake, 22 Vet. App. 
37 (2008), as described above, as well as 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.

2.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2008 for his right knee 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2008).

3.  As a result of the appellant's 
purported total right knee replacement, 
the appellant should undergo a VA 
examination by an orthopedist, who has 
not previously examined the appellant (if 
possible), in order to determine the 
nature and severity of his current right 
knee disability.  The examiner should be 
provided with the appellant's claims 
folder and a copy of this Remand and 
should review the appellant's medical 
history prior to conducting the 
examination.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.

The orthopedist should specifically 
comment on the manifestations and 
symptoms produced by the disability.  
Readings should be obtained concerning 
the appellant's range of motion of the 
right knee in comparison with the left 
knee, and any limitation of function of 
the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the shoulder.  Additionally, 
the examiner should be requested to 
determine whether the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  [DeLuca v. Brown, 8 Vet. 
App. 202 (1995).]

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the claim to 
include whether a temporary total rating should be assigned 
as a result of the appellant undergoing a total right knee 
replacement in 2008.  If the benefits sought on appeal remain 
denied, the appellant and the appellant's representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  Also, the SSOC 
must note that this claim involves staged ratings and that 
two separate and distinct ratings could be assigned in 
accordance with VAOPGCPREC 23-97 (Multiple Ratings for Knee 
Disability) for any of the time periods in question.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant and his 
attorney are hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2008) the appellant's failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




